     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION

SYLVESTER WADLEY,                     )
                                      )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )       Civil Action No.
                                      )
SOUTHEAST ROOFING                     )
SOLUTIONS INC.                        )
                                      )
                                      )
                                      )       JURY TRIAL DEMANDED
      Defendant.                      )
                                      )

                                  COMPLAINT
      Plaintiff, Mr. Sylvester Wadley, (hereinafter “Mr. Wadley” or “Plaintiff”)

files this complaint against Defendants seeking redress of unlawful employment

discrimination and retaliation pursuant to Title VII of the Civil Rights Act of 1964

and 42 U.S.C. § 1981.

                                INTRODUCTION

      Mr. Wadley, an African American male, was subject to a racially hostile

work environment when his supervisors repeatedly threatened him with a knife,

repeatedly called him racial epithets including the ‘N word’ and subjected him to

various other discriminatory experiences. The discriminatory working environment

                                     Page 1 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 2 of 25




caused Mr. Wadley frequent headaches, discomfort, post-traumatic stress, and

compromised his physical safety and well-being. After reporting the illegal

discriminatory behavior, Defendant employer retaliated against Mr. Wadley by

enforcing employment policies in a discriminatory fashion, then terminating his

employment.

                                        PARTIES

                                              1.

Mr. Sylvester Wadley is an adult African American man formerly employed as a

Service Technician Apprentice for Southeast Roofing Solutions Inc. At all times

relevant to this action, Mr. Wadley has and continues to be a resident of the

Southern District of Georgia. Mr. Wadley submits to the jurisdiction of this Court.

                                              2.

Southeast Roofing Solutions Inc. is a domestic corporation that provides

commercial roofing and specialty metal services in the Southeast region. At all

times relevant to this action, employed more than 500 employees. Accordingly, at

all times pertinent to this action, Southeast Roofing Solutions Inc. was an

‘employer’ within the meaning of Title VII.

                         JURISDICTION AND VENUE



                                     Page 2 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 3 of 25




                                                3.

      This action arises under laws of the United States, including Title VII of the

Civil Rights Act of 1964, as amended, 42 USC § 2000e, et. Seq and 42 U.S.C. §

1981. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343(a)(3) and (a)(4).

                                                4.

      This Court has authority to award costs and attorneys’ fees under 42 U.S.C.

§ 1988 and 29 U.S.C. §794(a).

                                                5.

      Venue is proper in the Southern District of Georgia pursuant to 28 U.S.C. §

1391(b)(1) and (b)(2). Defendants have their official residence in the Southern

District of Georgia, and a substantial part of the events and omissions giving rise to

the claims in this action occurred in this district.

                       ADMINISTRATIVE EXHAUSTION

                                                6.

      Mr. Wadley filed a charge with the Equal Employment Opportunity

Commission on September 29, 2019. Mr. Wadley received a Right to Sue Letter

from the Commission on March 4, 2021. Mr. Wadley exhausted his administrative

remedies and files this action within the required 90 days.

                                       Page 3 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 4 of 25




                                       FACTS


                                               7.


On or about October 16, 2018, Mr. Wadley began working for South East Roofing

Solutions Inc. as a Service Technician Apprentice.


                                               8.


As a Service Technician, Mr. Wadley was responsible for finding, fixing, and

reporting leaks not initially identified among other roles.


                                               9.


Mr. Larry Ward, a white male, is the Superintendent at South East Roofing Solutions

Inc. As a corporate executive in upper management, Mr. Ward had decision-making

managerial authority to direct and control job placement and policy and procedures

for the Service Technicians and Service Technician Apprentices.


                                               10.


Mr. Donnie, a white male, was a Supervisory Service Technician at South East

Roofing Solutions Inc. Mr. Donnie is a middle management professional, who

supervised lower-level management, service technicians, and service technician




                                      Page 4 of 25
        Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 5 of 25




apprentices as needed.     Mr. Donnie supervised and directed Mr. Wadley’s

employment activities as needed.


                                             11.


Mr. Jerry Basemor, a white male, was the Senior Service Technician at Southeast

Roofing Solutions Inc. Mr. Basemor provided instruction and guidance to junior

service technicians and service technician apprentices, including Mr. Wadley. Mr.

Basemor evaluated Mr. Wadley’s performance in 2019.


                                             12.


Mr. Serron Terry, a black male, was a Supervisor and Senior Service Technician at

Southeast Roofing Solutions Inc. Mr. Terry was responsible for training and

supervising Mr. Wadley’s work performance.         Mr. Terry served as a direct,

immediate supervisor for Mr. Wadley on various projects.


                                             13.


Supervisor Sebastian, a Latino male, was a Supervisory Service Technician and team

lead.    Mr. Sebastian was responsible for training Mr. Wadley on appropriate

protocols, supervising his completed work, and directing his daily work activities.

Mr. Sebastian was Mr. Wadley’s immediate supervisor on various projects.


                                             14.
                                    Page 5 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 6 of 25




Mr. Todd, a white male, was Southeast’s Safety Supervisor.       Mr. Todd was

responsible for ensuring that employees had access to safety supplies to ensure

compliance with safety regulations and company policies.


                                               15.


Between late 2018 to early 2019, Mr. Wadley received an early verbal performance

review from Mr. Ward, who expressed that his performance was “very good.”


                                               16.


Mr. Wadley has always notified his supervisors of anticipated work absences and

has no-call, no-shows in his personnel file.


                                               17.


Mr. Wadley received no negative written disciplinary records or complaints

throughout his tenure at Southeast.


                                               18.


In late January 2019, Mr. Wadley was subjected to a series of discriminatory

behaviors which caused a racially hostile work environment.


                                               19.



                                      Page 6 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 7 of 25




Mr. Basemor was often verbally abusive to Mr. Wadley.


                                             20.


In or about March 18, 2019, Mr. Basemor yelled and cursed at Mr. Wadley, as he

demanded that Mr. Wadley climb a ladder with a 90-lb generator.


                                             21.


Although Mr. Wadley recommended the hauling technique that complied with safety

protocols, Mr. Basemor screamed, “Hell no. Go get the got damn generator.”


                                             22.


Mr. Basemor, Mr. Wadley’s supervising technician, forced Mr. Wadley to disregard

safety protocols and appropriate lifting methods of hauling a 90-lb generator up a

two-story building.


                                             23.


Mr. Terry witnessed the March 2019 abusive interaction.


                                             24.


Mr. Basemor did not require non-black service technicians to disregard safety

protocols nor speak to them in a condescending, disrespectful manner.


                                    Page 7 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 8 of 25




                                              25.


A few months later, on or around June 5, 2019, Mr. Wadley was traumatized by

racial discrimination when Mr. Sebastian grabbed his arm and put a razor knife on

his skin in a threatening manner.


                                              26.


When Mr. Sebastian grabbed Mr. Wadley’s arm, Mr. Wadley asked him to stop,

shaking his head back and forth in protest.


                                              27.


Mr. Wadley feared for his safety and well-being because his direct supervisor made

a direct threat against him.


                                              28.


One of his supervisors, Mr. Donnie stood nearby, watching the scene unfold.


                                              29.


Mr. Wadley looked to Mr. Donnie, a middle manager who had authority to discipline

Mr. Sebastian, but Mr. Donnie took no action.


                                              30.


                                     Page 8 of 25
      Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 9 of 25




Mr. Sebastian threatened Mr. Wadley with a razor blade at least 4-5 more times after

the initial incident.


                                               31.


Mr. Wadley continued to endure hostile treatment from Mr. Sebastian. When in the

sky lift cleaning putty from the windows, Mr. Sebastian would allow the putty to fall

and hit Mr. Wadley on his face and body on multiple occasions.


                                               32.


On one day in particular, Mr. Wadley recalls the putty fell and hit him across his

face so hard that it knocked off his safety glasses.


                                               33.


Again, Mr. Donnie witnessed said behavior but never reprimanded Mr. Sebastian as

to the safety hazard or the racially discriminatory treatment.


                                               34.


Mr. Sebastian did not treat other non-black service technicians or service technician

apprentices in an abusive, disrespectful manner.


                                               35.



                                      Page 9 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 10 of 25




Mr. Sebastian called Mr. Wadley a racial epithet, the “N word” 6-7 times per day

for several weeks to demean and belittle him. Sometimes when he wanted Mr.

Wadley to do something, Mr. Sebastian would say “Hey Nigger.”


                                             36.


Mr. Sebastian would ask Mr. Wadley, "What do you get when a Nigger and a

Chinese have a baby together?”


                                             37.


Mr. Sebastian would ask Mr. Wadley, “What do you get when a Nigger and a

Mexican have a baby?”


                                             38.


The abusive discriminatory name calling impacted Mr. Wadley’s ability to perform

essential job functions because the nature of his position required direction and

cooperative effort from his supervisors and colleagues—who made his job more

difficult to complete by removing access to human capital, safety resources, and

bodily safety on job sites.


                                             39.




                                   Page 10 of 25
    Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 11 of 25




Because of the racially hostile work environment, Mr. Wadley isolated himself from

his other co-workers to minimize abusive attacks.


                                              40.


The discriminatory working environment lowered Mr. Wadley’s self-esteem, led to

frequent headaches, and fatigue.


                                              41.


Although Mr. Donnie witnessed Mr. Sebastian’s racially discriminatory taunting and

abuse, he never said or did anything to stop the abuse.


                                              42.


Mr. Wadley endured verbal abuse, a racially hostile work environment, and

discrimination for eight months.


                                              43.


From January 2019-August 2019, Mr. Wadley was emotionally, mentally, and

psychologically tortured; he also experienced pain in his hips, knees, back and

shoulders.


                                              44.



                                    Page 11 of 25
    Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 12 of 25




The hostile behavior proceeded every day, multiple times per day—on an average

6-7 times per day.


                                              45.


Mr. Wadley tried to appeal to reason, imploring Mr. Sebastian not to use the word

because of its painful and derogatory history, but Mr. Sebastian continued to

discriminate against him.


                                              46.


In addition to persistent racial epithets, Mr. Sebastian would also taunt Mr. Wadley

by hiding his lunch on multiple occasions.


                                              47.


In early July 2019, Mr. Wadley requested replacement “guts” for his hard hat to

ensure compliance with safety protocols.


                                              48.


Supervisor Ricky was responsible for visiting the various sites, tracking job status,

and providing safety equipment to crew members.


                                              49.



                                    Page 12 of 25
    Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 13 of 25




Although Mr. Wadley asked Mr. Ricky and Mr. Larry multiple times to provide guts

for his hard hat, Mr. Wadley was ignored for over a month.


                                              50.


Without the interior framework to hold the hard hat in place, the hard hat could not

stay on Mr. Wadley’s head.


                                              51.


After refusing to provide Mr. Wadley with necessary safety equipment, Defendant,

by and through their supervisors, discriminated against Mr. Wadley by noting a

violation of the so-called “100% hard hat policy”.


                                              52.


Mr. Wadley recalls that white and Latinx male service technicians and service

technician apprentices, working under the direction of Mr. Ricky and Mr. Larry,

were not written up for violations of the hard hat policies in July 2019 despite

repeated violations thereof.


                                              53.


Mr. Wadley’s employer singled him out only after he engaged in protected activity,

namely reporting the racially hostile work environment.


                                    Page 13 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 14 of 25




                                             54.


In July 2019, Mr. Wadley was reassigned to work with Arturo’s crew.


                                             55.


In his new assignment, Mr. Wadley reported to Supervisor Arturo.


                                             56.


In his new assignment, Mr. Wadley’s primary duty was to assist with replacing old

roofs.


                                             57.


Mr. Wadley was the only African American individual on the roofing crew.


                                             58.


Mr. Wadley told Arturo about his racially discriminatory experience and the

deleterious impacts it had on him, but Mr. Arturo was unsympathetic.


                                             59.


Mr. Arturo then began calling Mr. Wadley the “N word,” apparently in an effort to

further traumatize him, make him feel isolated, and diminish his humanity. When




                                   Page 14 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 15 of 25




Mr. Arturo called Mr. Wadley, he would say “hey my nigger” or “do this my nigger”

or “do that my nigger”.


                                             60.


Overwhelmed by the incessant racial discrimination, Mr. Wadley reported the

racially discriminatory hostile work environment in-person to Superintendent Brian

and Safety Supervisor Todd in July 2019.


                                             61.


Following his report, Mr. Wadley received no information about an investigation or

corrective action, or remedial measures taken by either Mr. Brian or Mr. Todd.


                                             62.


Mr. Wadley was reassigned to a roofing site, under the direction of Supervisor Juan

Jr., a Latino male.


                                             63.


Juan Jr. was Mr. Wadley’s immediate supervisor. He provided him with daily tasks

and supervised the completion of assigned tasks.


                                             64.



                                   Page 15 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 16 of 25




Mr. Carol Todd, a white male, was a service technician apprentice and Mr. Wadley’s

coworker who witnessed the verbal abuse that Mr. Wadley endured from Juan, Jr.


                                               65.


Mr. Wadley witnessed Juan Jr. and Mr. Todd visibly intoxicated at a job site.


                                               66.


Mr. Juan Jr. provided incorrect instruction to Mr. Wadley on the proper mesh size

for the roofing job.


                                               67.


Immediately, Mr. Wadley began working to correct the mesh error. The other

members of the crew retreated to perform other tasks, leaving Mr. Wadley to

complete the over-haul by himself.


                                               68.


In retaliation for reporting the hostile work environment, Mr. Wadley’s co-workers

and supervisors left him alone to make corrections to a job designed to be completed

by multiple workers.


                                               69.



                                     Page 16 of 25
    Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 17 of 25




Mr. Wadley’s coworkers and supervisors abandoned their roofing job duties—

forcing Mr. Wadley to compromise his health and safety to complete the job alone.


                                              70.


Subject to the hot summer Georgia sun for several hours without help from his

colleagues, Mr. Wadley eventually fell subject to heat exhaustion.


                                              71.


In recovery, Mr. Wadley was unable to work for a few days.


                                              72.


Mr. Wadley called Mr. Ward to inform him about his anticipated absence, but he did

not answer the phone.


                                              73.


Mr. Wadley, wanting to make sure that Mr. Juan Jr. was abreast of his work

schedule, sent him a text letting him know that he would not be able to work.


                                              74.


Mr. Wadley also called Mr. Ricky and informed him about the discriminatory

incident.


                                    Page 17 of 25
    Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 18 of 25




                                               75.


Mr. Wadley’s employer was aware of his intention to stay home and recover—by

virtue of check-in calls from Mr. Todd who advised Mr. Wadley on methods to

expedite his recovery.


                                               76.


When Mr. Juan Jr. contacted Mr. Wadley via phone, he used abusive language,

including multiple curse words e.g., “Fuck.”


                                               77.

Upon his return to work, Mr. Wadley was reassigned to a less desirable position.

                                               78.

Mr. Wadley’s new position required him to cut trees, trim limbs, and clean bushes
from around a fence.

                                               79.

Mr. Wadley’s new tree position only lasted two weeks—offered fewer work hours,
no option for overtime pay, and decreased job security.

                                               80.

Just weeks after making a complaint of discrimination to upper management, on
August 28, 2019, Mr. Todd terminated Mr. Wadley’s employment for retaliatory
reasons.




                                   Page 18 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 19 of 25




  COUNT I: EMPLOYMENT DISCRIMINATION IN CONTRAVENTION
                      OF TITLE VII
                              81.

      All of the foregoing allegations are repeated and realleged as though fully

set forth herein.

                                               82.

      Defendant, by and through their supervisors, intentionally created and

acquiesced in a racially hostile working environment with the repeated and

pervasive use of racial epithets, racially offensive comments, racial threats, and

creation of racial hierarchies among the staff.

                                               83.

      Defendant intentionally created and acquiesced in the racially discriminatory

behavior and tangible employment actions of its supervisors when it failed to take

any remedial action after receiving notice thereof.

                                               84.

      All a result of the unlawful actions of Defendant, Mr. Wadley has suffered

loss of income, emotional pain, suffering, mental anguish, and other non-pecuniary

losses.




                                     Page 19 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 20 of 25




                                               85.

      Based on all the facts incorporated to support this Count, Plaintiff has

demonstrated that Defendant has violated Mr. Wadley’s Title VII rights by

subjecting him to a racially hostile working environment.

                                               86.

      Based on all the facts incorporated to support this Count, Plaintiff has

presented a convincing mosaic of evidence from which a jury could infer

discriminatory intent.

                                     COUNT II
           RETALITORY EMPLOYMENT DISCRIMINATION IN
                       CONTRAVENTION OF TITLE VII
         (Against all Defendants in their individual and official capacities.)
                                              87.

      All of the foregoing allegations are repeated and realleged as though fully

set forth herein.

                                               88.

      Mr. Wadley engaged in protected oppositional activity when he confronted

his supervisors about the use of racial epithets on multiple occasions, made a

discrimination complaint to upper management, requested to work with another

team, and filed a formal EEOC charge with the Commission.




                                     Page 20 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 21 of 25




                                                   89.

      Defendant’s retaliatory conduct, including a more hostile working

environment, termination, a demotion, and non-feasance, following Mr. Wadley’s

complaints of a racially hostile working environment constitutes unlawful

retaliation in violation of Title VII.

                                                   90.

      After receiving notice of Mr. Wadley’s protected oppositional activity,

Defendant acted with intentionality, malice, and reckless indifference to Mr.

Wadley’s federally protected rights.

                                                   91.

      Based on all the facts incorporated to support this Count, Plaintiff has

demonstrated that Defendants violated Mr. Wadley’s Title VII rights by subjecting

him to retaliatory conduct that has a range of closely proximate protected activities

occurring weeks prior.



                                COUNT III
 RACIAL DISCRIMINATION IN CONTRAVENTION OF SECTION 1981
     (Against all Defendants in their individual and official capacities.)

                                                   92.

      All of the foregoing allegations are repeated and realleged as though fully

set forth herein.

                                         Page 21 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 22 of 25




                                               93.

      Defendant intentionally created and acquiesced in the racially discriminatory

behavior of its supervisors when it failed to take any remedial action after

receiving notice thereof.

                                               94.

      Defendant denied Mr. Wadley the same right to make and enforce

employment contracts, and to the full and equal benefit of all laws and proceedings

for the security of persons and property as is enjoyed by white citizens, as

described above and to be further proved at trial, because of his race, in violation

of the Civil Rights Act of 1866, 42 U.S.C. § 1981.

                                               95.

      As a result of the unlawful actions of Defendant, Mr. Wadley has suffered

loss of income, emotional pain, suffering, mental anguish, and other non-pecuniary

losses.

                                               96.

      Based on all the facts incorporated to support this Count, Plaintiff has

demonstrated that Defendant has violated Mr. Wadley’s Section 1981 rights by

subjecting him to a racially hostile working environment.


                                     Page 22 of 25
     Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 23 of 25




                                    COUNT IV
 RETALITORY RACIAL DISCRIMINATION IN CONTRAVENTION OF
                                SECTION 1981
                                            97.
    All of the foregoing allegations are repeated and realleged as though fully

set forth herein.

                                               98.

      Defendant acted with intentionality, malice, and reckless indifference to Mr.

Wadley’s federally protected rights. Defendant, acting under color of statute,

ordinance, regulation, and with a policy, custom, or usage of allowing, abetting,

and perpetrating racial discrimination, subjected Mr. Wadley, or caused him to be

subjected, to the deprivation of rights, privileges, or immunities secured by the

Civil Rights Act of 1866, 42 U.S.C. § 1981, by and through 42 U.S.C. § 1983.

                                               99.

      Defendant’s racially discriminatory employment practices were a significant

and determining factor in the decision of Defendant to subject Mr. Wadley to the

described abusive retaliatory treatment.

                                           100.

      The reasons given for denial of Mr. Wadley’s rights to make and enforce

contracts, as described herein, including the reasons given for the abusive

retaliatory treatment including policy enforcement and employment performance

issues are pretextual for Defendant’s discriminatory animus.

                                     Page 23 of 25
    Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 24 of 25




                                            101.

      Based on all the facts incorporated to support this Count, Plaintiff has

demonstrated that Defendants violated Mr. Wadley’s Section 1981 rights by

subjecting him to retaliatory conduct that has a range of closely proximate

protected activities occurring weeks prior.



                                      COUNT V
                               ATTORNEY’S FEES
                              (Against all Defendants.)
                                           102.

      Based on the facts alleged in this Complaint, Plaintiff is entitled to attorney’s

fees against Defendant under 42 U.S.C. § 1988(b), 42 U.S.C. § 2000e-5(k), and all

applicable laws.



                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays this Court:

      a) That process issue and service be had on each Defendant;

      b) That a jury trial be had on all issues so triable;

      c) That Plaintiff be awarded all costs and other expenses in an amount to be

      determined at trial, including attorney’s fees;

      d) That Plaintiff have judgment against Defendants for punitive damages;


                                      Page 24 of 25
   Case 4:21-cv-00162-WTM-CLR Document 1 Filed 05/25/21 Page 25 of 25




     e) That this Court grant compensatory and equitable relief to Plaintiff; and

     f) That Plaintiff receives such other and further relief as this Court deems

     just and proper.


DATE: May 23, 2021

                                                            Respectfully submitted,

                                          ______________________________________

                                                               Angelik Edmonds
                                             Attorney for Mr. Sylvester Wadley
                                                                GA Bar: 650757
                                        Edmonds Law Office of Civil Rights LLC
                                            691 John Wesley Dobbs Avenue NE
                                              Suite V-17 Atlanta, Georgia 30312
                                                                O: 678-404-1239
                                                            F: +1 678-623-9090
                                                    E: angie@aedmondslaw.com




                                   Page 25 of 25
